UNITED STATES SECURIT1ES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-33003 CITIZENS COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 20-5120010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2174 EastRidge Center, Eau Claire, WI 54701 (Address of principal executive offices) 715-836-9994 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer, ” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act(Check one): Large accelerated filer [] Accelerated filer [] Non-Accelerated filer [] Smaller reporting company [X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: At May 12, 2010 there were 5,113,258 shares of the registrant’s common stock, par value $0.01 per share, outstanding. CITIZENS COMMUNITY BANCORP, INC. FORM 10-Q MARCH 31, 2010 INDEX Part I – FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and September 30, 2009 3 Consolidated Statements of Operations (unaudited) For the Three and Six Months ended March 31, 2010 and 2009 4 Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income (unaudited) For the Six Months ended March 31, 2010 5 Consolidated Statements of Cash Flows (unaudited) For the Six Months ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 28 Part II – OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. [Removed and Reserved] 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 ITEM 1.FINANCIAL STATEMENTS CITIZENS COMMUNITY BANCORP, INC. Consolidated Balance Sheets March 31, 2010 unaudited and September 30, 2009 derived from audited financial statements (Dollar amounts in thousands) Assets March 31, 2010 September 30, 2009 Cash and cash equivalents $ $ Interest-bearing deposits - Securities available-for-sale (at fair value) Federal Home Loan Bank stock Loans, net of allowance for loan losses of $2,885 and $1,925 Office properties and equipment - net Accrued interest receivable Intangible assets Goodwill Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity March 31, 2010 September 30, 2009 Liabilities: Deposits $ $ Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders' equity: Common stock - $0.01 par value, authorized 20,000,000 shares; issued and outstanding at March 31, 2010 and September 30,2009: 5,113,258 and 5,471,780 shares, respectively 51 55 Additional paid-in capital Retained earnings Unearned ESOP shares - ) Unearned deferred compensation (5
